     Case 1:21-cr-00097-HYJ ECF No. 44, PageID.137 Filed 06/02/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
                                                      Case No. 1:21-cr-97
v.
                                                      Hon. Hala Y. Jarbou
TIMOTHY EDWARD SWEENEY,

      Defendant.
__________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation (ECF No. 42) filed by the United

States Magistrate Judge in this action. The Report and Recommendation was duly served on the

parties, and no objection has been made thereto within the time required by law. Based on this,

and on the Court’s review of all matters of record, including the audio transcript of the plea

proceedings, IT IS ORDERED that:

1.      The Report and Recommendation of the Magistrate Judge (ECF No. 42) is approved and

        adopted as the opinion of the Court.

2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charges set

        forth in Counts 1 and 2 of the Information.

3.      The written plea agreement is hereby continued under advisement pending sentencing.

4.      Defendant shall remain detained pending sentencing now scheduled for September 9,

        2021, at 10:00 a.m.



 Dated:     June 2, 2021                               /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
